--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 19, 2008,
is by and among OccuLogix, Inc. (the “Company”), a Delaware corporation with
executive offices located at 2600 Skymark Avenue, Unit 9, Suite 201,
Mississauga, Ontario L4W 5B2, Marchant Securities Inc. (the “Agent”), an Ontario
corporation with offices located at 100 York Boulevard, Suite 404, Richmond
Hill, Ontario, L4B 1J8, and the investors listed on the Schedule of Investors
attached hereto as Exhibit A (individually, an “Investor” and, collectively, the
“Investors”).


The Company may be considered a “connected issuer” and/or a “related issuer” (as
those terms are defined in National Instrument 33-105—Underwriting Conflicts) of
the Agent, the exclusive placement agent in Canada in connection with the
purchase and sale of the Common Shares (as defined below) pursuant to this
Agreement.  Elias Vamvakas, the Chairman and Chief Executive Officer of the
Company, and members of his family have an indirect ownership interest in the
Agent as to approximately 32%.  See Section 3.2(p) of this Agreement.


BACKGROUND
 
A.          The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act, and
Rule 903 of Regulation S (“Regulation S”), as promulgated by the SEC under the
Securities Act, and the exemptions from the prospectus and registration
requirements afforded by National Instrument 45-106—Prospectus and Registration
Exemptions (“NI 45-106”).  With specific reference to this Agreement entered
into with any Investor resident or located in Italy, the Company executes and
delivers this Agreement in reliance upon the exemption from the publication of a
prospectus in Italy, pursuant to Article 100 of the Legislative Decree 24
February 1998, no. 58 and its implementing regulation, as amended, as well as
pursuant to any other provision implementing Article 3(2) of the Prospectus
Directive (defined below).
 
B.           Each Investor wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement shares of common stock,
par value $.001 per share, of the Company (the “Common Stock”) in the aggregate
dollar amount set forth opposite such Investor’s name on the Schedule of
Investors attached hereto as Exhibit A (such shares of the Common Stock are
referred to herein, collectively, as the “Common Shares”), and the aggregate
number of the Common Shares to be purchased and sold pursuant to this Agreement
shall be at least 50,765,000 (the “Offering”).
 
C.           It is contemplated that, immediately prior to the closing of the
purchase and sale of the Common Shares pursuant to Section 2.1 (the “Closing”),
the Company shall acquire, by way of a merger transaction, all of the issued and
outstanding shares of the capital stock of OcuSense, Inc. that the Company does
not own on the date hereof.

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 promulgated under
the Securities Act.
 
“Agency Agreement” means the Agency Agreement, dated the date hereof, between
the Agent and the Company in respect of the Offering.
 
“Agent” has the meaning set forth in the Preamble.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as practical; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Company to dispose of or make
any change to its business, expend any material funds or incur any other
material burden.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.
 
“Canadian Securities Laws” means, collectively, all applicable securities laws
in each of the provinces and territories of Canada and the respective
regulations made thereunder, together with applicable published fee schedules,
prescribed forms, policy statements, notices, orders, blanket rulings and other
regulatory instruments of the Canadian securities regulatory authorities.
 
“Closing” has the meaning set forth in the Preamble.
 
“Closing Date” means the date of the Closing and shall be on such date as is
mutually agreed to by the Company and the Agent for and on behalf of the
Investors, subject to the provisions of Section 2.1.
 
“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or the nearest preceding date) on the primary Trading
Market.

 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Torys LLP, counsel to the Company.
 
“Common Shares” has the meaning set forth in the Preamble.
 
“Common Stock” has the meaning set forth in the Preamble.
 
“Contingent Obligation” has the meaning set forth in Section 3.1(z).  
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of the Common Stock.
 
“Covering Shares” has the meaning set forth in Section 4.1(b).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
 
“Effectiveness Period” has the meaning set forth in Section 6.1(b).
 
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq Global Market, the Nasdaq Capital Market or the Toronto
Stock Exchange.
 
“Escrow Agent” means Cassels, Brock & Blackwell LLP, counsel to the Agent.
 
“Event” has the meaning set forth in Section 6.1(d).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means 30 days after the Closing Date.
 
“FINRA” means Financial Industry Regulatory Authority, Inc.
 
“GAAP” has the meaning set forth in Section 3.1(g).  
 
“Indebtedness” has the meaning set forth in Section 3.1(z).
 
“Indemnified Party” has the meaning set forth in Section 6.4(c).
 
“Indemnifying Party” has the meaning set forth in Section 6.4(c).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(s).
 
“Investor” has the meaning set forth in the Preamble.

 
 

--------------------------------------------------------------------------------

 
 
“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole on a consolidated basis, or (ii) material and
adverse impairment of the Company’s ability to perform its obligations under any
of the Transaction Documents, provided, that none of the following alone shall
be deemed, in and of itself, to constitute a Material Adverse Effect:  (i) a
change in the market price or trading volume of the Common Stock or (ii) changes
in general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes) so long as
such changes do not have a disproportionate effect on the Company and the
Subsidiaries, taken as a whole.
 
“Material Permits” has the meaning set forth in Section 3.1(u).
 
“Merger Agreement” means the Agreement and Plan of Merger and Reorganization,
dated April 22, 2008, by and among the Company, OcuSense Acquireco, Inc. and the
Material Subsidiary.
 
“NI 45-106” has the meaning set forth in the Preamble.
 
“OcuSense” means OcuSense, Inc.
 
“Offering” has the meaning set forth in the Preamble.
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase shares of the Common Stock or Convertible Securities.
 
“OSC” means the Ontario Securities Commission.
 
“PCMLTFA” has the meaning set forth in Section 3.2(j).
 
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company or joint
stock company.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 
 

--------------------------------------------------------------------------------

 
 
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in the United Kingdom or in Italy, as applicable.
 
“Public Disclosure Documents” has the meaning set forth in Section 3.1(g).
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Registrable Securities” means the Common Shares purchased and sold pursuant to
this Agreement, together with any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.
 
“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
“Regulation D” has the meaning set forth in the Preamble.  
 
“Regulation S” has the meaning set forth in the Preamble.
 
“Required Effectiveness Date” means the date which is the earliest of (i) if the
Registration Statement does not become subject to review by the SEC, (a) 90 days
after the Closing Date or (b) five Trading Days after the Company receives
notification from the SEC that the Registration Statement will not become
subject to review, or (ii) if the Registration Statement, or any portion thereof
or any document incorporated by reference therein, becomes subject to review by
the SEC, 120 days after the Closing Date.
 
“Rule 144”, “Rule 415” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” has the meaning set forth in the Preamble.
 
“Securities Act” has the meaning set forth in the Preamble.  
 
“Short Sales” has the meaning set forth in Section 3.2(h).  
 
“Subsidiary” means any direct or indirect subsidiary of the Company, including,
for greater certainty, OcuSense.

 
 

--------------------------------------------------------------------------------

 
 
“Trading Day” means (i) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (ii) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the Nasdaq Global Market (or any successor thereto), or (iii) if
trading ceases to occur on the Nasdaq Global Market (or any successor thereto),
any Business Day.
 
“Trading Market” means the Nasdaq Global Market or any other Eligible Market, or
any other national securities exchange, market or trading or quotation facility,
in each case, on which the Common Stock is then listed or quoted.
 
“Transaction” has the meaning set forth in Section 3.2(h).
 
“Transaction Documents” means this Agreement (including the Schedules and
Exhibits attached hereto), the Merger Agreement and the Transfer Agent
Instructions.
 
“Transfer Agent” means Mellon Investor Services LLC, or any successor transfer
agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit B, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
 
ARTICLE II
PURCHASE AND SALE
 
2.1          Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Investor,
and each Investor, severally and not jointly, shall purchase from the Company,
the Common Shares in the dollar amount set forth opposite such Investor’s name
on the Schedule of Investors attached hereto as Exhibit A. The purchase price of
each Common Share shall be the lower of (i) $0.10 and (ii) the volume-weighted
average Closing Price for the 15-Trading Day period immediately preceding the
Closing Date (the “Purchase Price”).  The time of the Closing shall be 8:00
a.m., Eastern Time, on the Closing Date which, in any event, shall occur by no
later than the seventh Business Day following the fulfillment of the condition
precedent contained in each of Section 5.1(b) and Section 5.1(c).  The Closing
shall take place at the Toronto offices of the Company Counsel.
 
2.2          Closing Deliveries.
 
(a)            At the Closing, the Company shall deliver, or cause to be
delivered, to each Investor the following:
 
(i)       one or more stock certificates (or copies thereof provided by the
Transfer Agent), free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing such number of the
Common Shares set forth opposite such Investor’s name on the Schedule of
Investors attached hereto as Exhibit A, registered in the name of such Investor;

 
 

--------------------------------------------------------------------------------

 
 
(ii)      a legal opinion of Company Counsel, in the form of Exhibit C, executed
by such counsel;
 
(iii)     duly executed Transfer Agent Instructions acknowledged by the Transfer
Agent; and
 
(iv)     evidence of filing with each applicable Trading Market of an additional
shares listing application covering all of the Common Shares (and, if
applicable, evidence of conditional listing approval).
 
(b)            The Agent shall notify the Investors of the Closing Date in
writing as soon as practicable.  No later than the seventh calendar day
preceding the Closing Date as so notified by the Agent, each Investor shall
deliver, or cause to be delivered, to the Escrow Agent the aggregate Purchase
Price of the number of the Common Shares set forth opposite such Investor’s name
on the Schedule of Investors attached hereto as Exhibit A, in United States
dollars and in immediately available funds, by wire transfer to an account of
the Escrow Agent designated in writing to the Investors by the Agent for such
purpose or by certified check or bank draft payable to “Cassels, Brock &
Blackwell LLP, in trust”.  Each of the Investors hereby acknowledges and agrees
that the Escrow Agent shall pay such Purchase Price to the Company at the
Closing, solely upon the direction of the Agent and without any further
instructions, direction or confirmation of such Investor.  Furthermore, each of
the Investors hereby waives any and all claims that he, she or it has, or may
have in the future, against the Escrow Agent as a result of, or arising from or
in connection with, the Escrow Agent making such payment to the Company upon the
direction of the Agent, and each of the Investors hereby releases the Escrow
Agent from any and all such claims.
 
2.3          Authorization of Agent.  Each of the Investors hereby irrevocably
authorizes the Agent, in its discretion, to act as such Investor’s
representative at the Closing and hereby appoints the Agent, with full power of
substitution, as his, her or its true and lawful attorney with full power and
authority in such Investor’s place and stead:
 
(a)            to receive certificates representing the Common Shares; to
execute, in such Investor’s name and on its behalf, all closing receipts and
documents; to complete and correct any errors or omissions in any form or
document provided by such Investor, including this Agreement and the Schedules
and Exhibits hereto, in connection with the subscription for the Common Shares;
and to exercise any rights of termination contained in the Agency Agreement;
 
(b)            to extend such time periods and to waive, in whole or in part,
any representations, warranties, covenants or conditions for the Investors’
benefit contained in this Agreement, the Agency Agreement or any ancillary or
related document;

 
 

--------------------------------------------------------------------------------

 
 
(c)            to terminate this Agreement if any condition precedent is not
satisfied, in such manner and on such terms and conditions as the Agent, in its
sole discretion, may determine; and
 
(d)            without limiting the generality of the foregoing, to negotiate,
settle, execute, deliver and amend the Agency Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
3.1          Representations and Warranties of the Company.  References in this
Section 3.1 to Schedules are references to the Schedules that form the Company
Disclosure Schedule attached hereto as Exhibit D.  The Company hereby represents
and warrants to the Investors as follows:
 
(a)            Subsidiaries.  The Company has no Subsidiaries other than those
listed in Schedule 3.1(a) hereto.  Except as set forth in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any Lien, and
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of pre-emptive and similar rights.
 
(b)            Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted.  Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents, except, in the case of the Subsidiaries,
where the violation would not, individually or in the aggregate, have, or
reasonably be expected to result in, a Material Adverse Effect.  Each of the
Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.
 
(c)            Authorization; Enforcement.  The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery by the Company of each of the Transaction Documents to which it is
a party and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Board, and no further consent or action is required on the part of the
Company, other than the approval of the majority of the stockholders of the
Company who are disinterested in the transactions contemplated by the
Transaction Documents.  Each of the Transaction Documents to which it is a party
has been duly executed by the Company and is a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as may be limited by (i) applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies.

 
 

--------------------------------------------------------------------------------

 
 
(d)            No Conflicts.  Other than as set forth in Schedule 3.1(d)
hereto, the execution, delivery and performance of the Transaction Documents by
the Company to which it is a party and the consummation by the Company of the
transactions contemplated hereby and thereby do not, and will not, (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound, or
affected, except to the extent that such conflict, default, termination,
amendment, acceleration or cancellation right would not reasonably be expected
to have a Material Adverse Effect, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including, assuming the continued validity and accuracy of the
representations and warranties of the Investors set forth in Section 3.2(c)
hereof, U.S. federal and state securities laws and regulations, Canadian
provincial securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or a Subsidiary is bound or affected, except to the extent that such
violation would not reasonably be expected to have a Material Adverse Effect.
 
(e)            The Common Shares.  The Common Shares are duly authorized and,
when issued and paid for in accordance with this Agreement and the Transfer
Agent Instructions, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to
pre-emptive or similar rights of stockholders (other than those imposed by the
Investors).  Assuming the continued validity and accuracy of each Investor’s
representations and warranties contained in Section 3.2(c), the offer and sale
of the Common Shares to the Investors pursuant to this Agreement are exempt from
the registration requirements of the Securities Act and from the prospectus and
registration requirements of applicable Canadian provincial securities laws and
regulations.
 
(f)             Capitalization.  The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, Options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.1(f) hereto.  All outstanding shares of capital stock are
duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws.  Except as set forth in Schedule 3.1(f) hereto, the Company did not have
outstanding at March 31, 2008, any other Options, script rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
entered into any agreement giving any Person any right to subscribe for or
acquire, any shares of the Common Stock, Options or Convertible
Securities.  Except as set forth in Schedule 3.1(f) hereto, and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Common Shares will
not obligate the Company to issue shares of the Common Stock or other securities
to any Person (other than the Investors) and will not result in a right of any
holder of securities to adjust the exercise, conversion, exchange or reset price
under such securities.  To the knowledge of the Company, except as disclosed in
the SEC Reports and any Schedules 13D or 13G filed with the SEC pursuant to Rule
13d-1 of the Exchange Act by reporting persons or in Schedule 3.1(f) hereto, no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership of in
excess of 5% of the outstanding Common Stock.

 
 

--------------------------------------------------------------------------------

 
 
(g)            Public Disclosure Documents; Financial Statements.  Except as set
forth in Schedule 3.1(g) hereto, the Company has filed all reports required to
be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, and under Canadian Securities Laws, for the 12 months preceding
the date hereof on a timely basis or has received a valid extension of such time
of filing and has filed any such Public Disclosure Documents (as defined below)
prior to the expiration of any such extension and has filed all reports required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, and under Canadian Securities Laws, for the two years preceding
the date hereof.  Such reports required to be filed by the Company under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, and under
Canadian Securities Laws, together with any materials filed or furnished by the
Company under the Exchange Act and Canadian Securities Laws, whether or not any
such reports were required, are referred to herein, collectively, as the “Public
Disclosure Documents” and, together with this Agreement and the Schedules to
this Agreement, the “Disclosure Materials”.  As of their respective dates, the
Public Disclosure Documents filed by the Company complied in all material
respects with the requirements of the Securities Act, the Exchange Act and the
rules and regulations of the SEC promulgated thereunder, and Canadian Securities
Laws, and none of the Public Disclosure Documents, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the Public
Disclosure Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC and Canadian Securities
Laws with respect thereto as in effect at the time of filing.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements, the notes thereto and except that unaudited financial statements may
not contain all footnotes required by GAAP or may be condensed or summary
statements, and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.  All material agreements to which the Company or any Subsidiary is
a party or to which the property or assets of the Company or any Subsidiary are
subject are included as part of or identified in the Public Disclosure
Documents, to the extent such agreements are required to be included or
identified pursuant to the rules and regulations of the SEC or Canadian
Securities Laws.

 
 

--------------------------------------------------------------------------------

 
 
(h)            Since the date of the latest audited financial statements
included within the Public Disclosure Documents, except as disclosed in the
Public Disclosure Documents or in Schedule 3.1(h) hereto, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC or pursuant to the requirements of Canadian Securities Laws,
(iii) the Company has not altered its method of accounting or changed its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (except for repurchases by the Company of shares of capital
stock held by employees, officers, directors or consultants pursuant to an
option of the Company to repurchase such shares upon the termination of
employment or services) and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company
stock-based plans.  
 
(i)             Absence of Litigation.  Except as disclosed in the Public
Disclosure Documents, there is no action, suit, claim or proceeding, or, to the
Company’s knowledge, inquiry or investigation, before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of the Subsidiaries that would be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
(j)             Compliance.  Except as set forth in Schedule 3.1(j) hereto,
neither the Company nor any Subsidiary, except in each case as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received written notice of a claim that it is
in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority.

 
 

--------------------------------------------------------------------------------

 
 
(k)            Title to Assets.  The Company and the Subsidiaries own no real
property.  Except as set forth in Schedule 3.1(k) hereto, the Company and the
Subsidiaries have good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, free
and clear of all Liens, except for Liens that do not, individually or in the
aggregate, have or result in a Material Adverse Effect.  Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in material compliance.
 
(l)             No General Solicitation; No Directed Selling Efforts; Placement
Agent’s Fees.  Neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) or any directed
selling efforts (within the meaning of Regulation S) in connection with the
offer and sale of the Common Shares to the Investors pursuant to this
Agreement.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees or broker’s commission (other than for
Persons engaged by any Investor or his, her or its investment advisor) relating
to, or arising out of, the purchase and sale of the Common Shares pursuant to
this Agreement.  The Company shall pay, and hold each Investor harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorney’s fees and out-of-pocket expenses) arising in connection with any claim
for fees arising out of the purchase and sale of the Common Shares pursuant to
this Agreement.  The Company acknowledges that it has engaged the Agent as its
exclusive placement agent in Canada in connection with the purchase and sale of
the Common Shares pursuant to this Agreement.  Other than the Agent, the Company
has not engaged any placement agent or other agent in connection with the
purchase and sale of the Common Shares pursuant to this Agreement.
 
(m)           Private Placement.  Neither the Company nor any of its Affiliates
nor any Person acting on the Company’s behalf has, directly or indirectly, at
any time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
eliminate the availability of the exemption from registration under Regulation D
in connection with the offer and sale by the Company of the Common Shares as
contemplated hereby (assuming the continued validity and accuracy of the
representations and warranties of each Investor contained in Section
3.2(c)).  The purchase and sale of the Common Shares hereunder does not
contravene the rules and regulations of any Trading Market on which the Common
Stock is listed or quoted.  The Company is not, and will not be as a result of
the purchase and sale of the Common Shares contemplated hereby, required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company is not required to be registered
as a United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.

 
 

--------------------------------------------------------------------------------

 
 
(n)            Form S-3 Eligibility.  The Company is eligible to register the
Common Shares for resale by the Investors using Form S-3 promulgated under the
Securities Act.
 
(o)            Listing and Maintenance Requirements.  Except as disclosed in the
SEC Reports, the Company has not, in the twelve months preceding the date
hereof, received notice (written or oral) from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.
 
(p)            Registration Rights.  Except as set forth in Schedule 3.1(p)
hereto, the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority that have
not been satisfied or waived.
 
(q)            Application of Takeover Protections.  Except as set forth in
Schedule 3.1(q) hereto, there is no control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of its state of incorporation that is or could become applicable to
any of the Investors as a result of the Investors and the Company fulfilling
their respective obligations or exercising their respective rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Common Shares and the Investors’ ownership of the
Common Shares.
 
(r)             Disclosure.  To the Company’s knowledge, except for the
transactions contemplated by this Agreement and the Merger Agreement, no event
or circumstance has occurred or information exists with respect to the Company
or any of the Subsidiaries or its or their respective businesses, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
(s)            Patents and Trademarks.  OcuSense owns, or, to the knowledge of
the Company, possesses adequate rights or licenses to use, all trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct its business as now
conducted, other than as would not have or reasonably be expected to have a
Material Adverse Effect.  Except as set forth in Schedule 3.1(s) hereto, none of
OcuSense’s Intellectual Property Rights have expired or terminated, or are
expected to expire or terminate, within three years from the date of this
Agreement.  Neither the Company nor any of the Subsidiaries is the subject of
any claim of infringement or misappropriation by the Company or any of the
Subsidiaries of Intellectual Property Rights of others.  Except as disclosed in
the SEC Reports, there is no Proceeding being made or brought, or to the
knowledge of the Company, being threatened, against the Company or the
Subsidiaries regarding their respective Intellectual Property Rights.  

 
 

--------------------------------------------------------------------------------

 
 
(t)             Insurance.  The Company and the Subsidiaries (other than
OcuSense) are insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are deemed by the management of the
Company to be prudent and customary in the businesses and locations in which the
Company and the Subsidiaries are engaged and located, respectively.
 
(u)            Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, provincial, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports (“Material
Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or would reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(v)            Transactions with Affiliates and Employees.  Except as set forth
or incorporated by reference in the SEC Reports, none of the officers, directors
or employees of the Company is presently a party to any transaction that would
be required to be reported on Form 10-K with the Company or any of the
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the Company’s knowledge, any corporation,
partnership, trust or other entity in which any such officer, director or
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(w)           Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit the preparation of financial statements in conformity
with GAAP and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific authorization
and (iv) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
 
(x)            Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the SEC thereunder, except where
such non-compliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(y)            Foreign Corrupt Practices.  Neither the Company nor any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of the
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 
 

--------------------------------------------------------------------------------

 
 
(z)            Indebtedness.  Except as set forth in the SEC Reports or Schedule
3.1(h) hereto, neither the Company nor any of the Subsidiaries (i) has any
outstanding Indebtedness (as defined below) in an individual amount of more than
$100,000, (ii) is in violation of any term of, or in default under, any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  The SEC Reports or Schedule 3.1(h) hereto provides a detailed
description of the material terms of any such outstanding Indebtedness in an
individual amount of more than $100,000.  For purposes of this Agreement:  (x)
“Indebtedness” of any Person means, without duplication, (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, under GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.
 
(aa)          Employee Relations.  Neither the Company nor any of the
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  The Company believes that its relations with its employees
are as disclosed in the Public Disclosure Documents.  Except as disclosed in
Schedule 3.1(bb) hereto, no executive officer (as defined in Rule 501(f) of the
Securities Act) of the Company or any of the Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.  To the knowledge of the Company, no executive
officer of the Company or any of the Subsidiaries is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any such
Subsidiary to any liability with respect to any of the foregoing matters.

 
 

--------------------------------------------------------------------------------

 
 
(bb)         Labor Matters.  The Company and the Subsidiaries are in compliance
in all material respects with all applicable federal, state, provincial, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(cc)          Subsidiary Rights.  Except as set forth in Schedule 3.1(a) hereto,
the Company or one of the Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of the Subsidiaries as owned by the
Company or such Subsidiary.
 
(dd)         Tax Status.  The Company and each of the Subsidiaries (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
except for any which the failure to make or file would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, and (iii) has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
3.2           Representations, Warranties and Covenants of the Investors.  Each
Investor, as to himself, herself or itself only and for no other Investor,
hereby represents, warrants and covenants to the Company as follows:
 
(a)            Organization; Authority.  In the case of an Investor that is not
a natural person, (i) such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite corporate, partnership or other power and
authority to enter into this Agreement and to carry out its obligations
hereunder, and (ii) the execution and delivery of this Agreement have been duly
authorized by all necessary corporate, partnership or other action on the part
of such Investor.  In the case of all Investors, whether or not a natural
person, this Agreement has been duly executed and delivered by such Investor and
constitutes a valid and binding obligation of such Investor, enforceable against
him, her or it in accordance with its terms, except as may be limited by (A)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (B) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 
 

--------------------------------------------------------------------------------

 
 
(b)            No Public Sale or Distribution.  Such Investor is acquiring the
Common Shares in the ordinary course of business, as principal, for his, her or
its account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, and such Investor does not have a present
arrangement to effect any distribution of the Common Shares to or through any
Person.  Such Investor represents and agrees that he, she or it has not made,
and will not make, “an offer of the Common Shares to the public” in the United
Kingdom or in Italy.  The expression “an offer of the Common Shares to the
public” means the communication in any form and by any means of sufficient
information on the terms of the offer and the Common Shares to be offered so as
to enable an investor to decide to purchase or subscribe for the Common Shares,
as the same may be varied in the United Kingdom or in Italy by any measure
implementing the Prospectus Directive in the United Kingdom or in Italy, as the
case may be.
 
(c)            Investor Status.  At the time such Investor was offered the
Common Shares, he, she or it was, and at the date hereof is, (i) an “accredited
investor” as defined in Rule 501(a) promulgated under Regulation D, if he, she
or it is a resident of the U.S., (ii) an “accredited investor” as defined in NI
45-106, if he, she or it is a resident of Canada or is otherwise subject to
Canadian Securities Laws, (iii) a “qualified investor” within the meaning of the
law in the United Kingdom implementing Article 2(1)(e) of the Prospectus
Directive, if he, she or it is a resident of the United Kingdom or (iv) a
“qualified investor” within the meaning of the law in Italy implementing Article
2(1)(e) of the Prospectus Directive, if he, she or it is a resident of, or
located in, Italy.  Such Investor is not a registered broker dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA, or an entity
engaged in the business of being a broker dealer.  Such Investor is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of FINRA, or an entity engaged in the business of being a
broker dealer.
 
(d)            Experience of Investor.  Such Investor, either alone or together
with his, her or its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of entering into this Agreement and of the investment in
the Common Shares and has so evaluated the merits and risks of such
investment.  Such Investor understands that he, she or it must bear the economic
risk of this investment in the Common Shares indefinitely and is able to bear
such risk and is able to afford a complete loss of such investment.
 
(e)            Access to Information.  Such Investor acknowledges that he, she
or it has reviewed the Disclosure Materials and has been afforded:  (i) the
opportunity to ask such questions as he, she or it has deemed necessary of, and
to receive answers from, representatives of the Company concerning the terms and
conditions of the offering and sale of the Common Shares and the merits and
risks of investing in the Common Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable him, her or it to evaluate his, her or its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision.

 
 

--------------------------------------------------------------------------------

 
 
(f)             No Governmental Review.  Such Investor understands that no U.S.
federal or state agency, Canadian provincial or territorial securities
commission or any other government or governmental agency has passed on or made,
or will pass on or make, any recommendation or endorsement of the Common Shares
or the fairness or suitability of the investment in the Common Shares, nor have
any such authorities passed upon or endorsed the merits of the offering and sale
of the Common Shares.
 
(g)            No Advertising.  Such Investor has not become aware of any
advertisement in printed media of general and regular paid circulation (or other
printed public media), radio, television or telecommunications or other form of
advertisement (including electronic display) with respect to the distribution of
the Common Shares.
 
(h)            Filings.  Such Investor will execute and deliver and file, or
assist the Company with the filing of, such reports, undertakings and other
documents with respect to the purchase and sale of the Common Shares pursuant to
this Agreement as may be required by the SEC, the OSC, any other securities
regulatory authority, any Trading Market or any other regulatory authority.
 
(i)             No Conflicts.  The execution, delivery and performance by such
Investor of this Agreement and the consummation by him, her or it of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor, in the case of an Investor that is
not a natural person, or (ii) conflict with, or constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, U.S. federal and state
securities laws and Canadian provincial and territorial securities laws and
regulations) applicable to such Investor except, in the case of clause (ii)
above, for such that are not material and do not otherwise affect his, her or
its ability to consummate the transactions contemplated hereby.
 
(j)             Anti-Money Laundering.  The funds representing such Investor’s
portion of the aggregate Purchase Price, which is being paid by such Investor to
the Company hereunder, does not represent proceeds of crime for the purposes of
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
(the “PCMLTFA”), and such Investor acknowledges that the Company, in the future,
may be required by law to disclose his, her or its name and other information on
a confidential basis pursuant to the PCMLTFA.  To the knowledge of such
Investor, none of such funds (i) have been or will be derived from, or related
to, any activity that is deemed criminal under the laws of Canada, any of the
jurisdictions of the United States of America or any other jurisdiction or (ii)
are being tendered on behalf of any Person other than such Investor.  Such
Investor shall notify the Company promptly if he, she or it discovers that any
part of this representation and warranty ceases to be true and to provide the
Company with all relevant information in connection therewith.

 
 

--------------------------------------------------------------------------------

 
 
(k)            Securities Transactions.  Such Investor has not engaged, directly
or indirectly, and no Person acting on behalf of or pursuant to any
understanding with such Investor has engaged, in any purchases or sales of any
securities of the Company (including, without limitation, any Short Sales
involving any of the Company’s securities) (a “Transaction”) since the time such
Investor was first contacted by the Company, or by any Person, regarding an
investment in the Company, including, without limiting the generality of the
foregoing, this Agreement and the transactions contemplated hereby.  Such
Investor covenants that he, she or it will not engage, directly or indirectly,
in any Transactions in the securities of the Company (including, without
limitation, Short Sales) prior to the time the transactions contemplated by the
Transaction Documents are publicly disclosed and that no Person acting on his,
her or its behalf or pursuant to any understanding with him, her or it will
engage, directly or indirectly, in any such Transactions prior to the time the
transactions contemplated by the Transaction Documents are publicly
disclosed.  “Short Sales” includes, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sales contracts,
options, puts, calls, short sales, swaps, derivatives and similar arrangements
(including on a total return basis) and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.
 
(l)             Restricted Securities.  Such Investor understands that the
Common Shares are characterized as “restricted securities” under the U.S.
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, the Common Shares may be resold in the U.S. without
registration under the Securities Act only in certain limited
circumstances.  Such Investor acknowledges that the Common Shares are not
qualified for distribution to the public in Canada and that he, she or it will
not, directly or indirectly, offer or re-sell the Common Shares in Canada or to
any Canadian resident, or to any Person who is acting on behalf of a resident of
Canada or to any Person whom he, she or it believes intends to re-offer, re-sell
or deliver any of the Common Shares in Canada, unless permitted under applicable
Canadian provincial and territorial securities laws and regulations.  Such
Investor understands that an offer of the Common Shares to the public may not be
made in the United Kingdom, except in circumstances falling within Article 3(2)
of the Prospectus Directive.  Such Investor further understands that an offer of
the Common Shares to the public may not be made in Italy, except in
circumstances falling within Article 100 of the Legislative Decree 24 February
1998, no. 58 and its implementing regulation, as amended, as well as within any
other provision implementing Article 3(2) of the Prospectus Directive.  Such
Investor will not, directly or indirectly, offer or re-sell the Common Shares in
Australia or to any Australian resident, or to any Person who is acting on
behalf of a resident of Australia, or to any Person whom he, she or it believes
intends to re-offer, re-sell or deliver any of the Common Shares in Australia,
unless permitted under Chapter 6D of the Corporations Act 2001 (Cth).

 
 

--------------------------------------------------------------------------------

 
 
(m)           Legends.  It is understood that, except as provided in Section
4.1(b), certificates evidencing the Common Shares may bear the legends set forth
in Section 4.1(b) and that, with respect to the Legend C set forth in Section
4.1(b), until such legend has been removed in accordance with the procedures set
forth in Section 4.1(b):  (A) the Common Shares cannot be traded through the
facilities of the Toronto Stock Exchange (on the Toronto Stock Exchange,
certificates representing the Common Shares are not freely transferable and
consequently are not “good delivery” in settlement of transactions); and (B) the
Toronto Stock Exchange may deem such Investor to be responsible for any loss
incurred on a sale made by him, her or it of the Common Shares.
 
(n)            Collection of Information.  In the case of an Investor who is a
resident of the Province of Ontario or is otherwise subject to the securities
laws of the Province of Ontario, such Investor acknowledges that he, she or it
has been notified by the Company:  (i) of the delivery to the OSC of his, her or
its full name, residential address and telephone number, the number and type of
securities purchased by him, her or it, the total purchase price, the exemption
under NI 45-106 relied upon and the date of distribution; (b) that this
information is being collected indirectly by the OSC under the authority granted
to it under the securities legislation of the Province of Ontario; (c) that this
information is being collected for the purposes of the administration and
enforcement of such securities legislation; and (d) that the Administrative
Assistant to the Director of Corporate Finance can be contacted at Suite 1903,
Box 55, 20 Queen Street West, Toronto, Ontario, M5H 3S8, or at (416) 593-8086,
regarding any questions about the OSC’s indirect collection of this
information.  Each such Investor hereby authorizes the indirect collection of
this information by the OSC.
 
(o)            No Legal, Tax or Investment Advice.  Such Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to him, her or it in connection with this Agreement and the
transactions contemplated hereby constitutes legal, tax or investment
advice.  Such Investor has consulted such legal, tax and investment advisors as
he, she or it, in his, her or its sole discretion, has deemed necessary or
appropriate in the circumstances.
 
(p)            Connected and Related Issuer.  Such Investor understands that (i)
the Company may be considered a “connected issuer” and/or a “related issuer” of
the Agent (as those terms are defined in National Instrument 33-105—Underwriting
Conflicts), (ii) Elias Vamvakas, the Chairman and Chief Executive Officer of the
Company, and members of his family have an indirect ownership interest in the
Agent as to approximately 32%, (iii) the Agent’s decision to act as placement
agent in connection with the Offering was made independently of the relationship
referred to in (ii), (iv) the terms of the Offering (including the pricing
terms) were negotiated and settled by the Agent and Mr. Vamvakas and (v) the
Agent will not receive any benefit in connection with the Offering, other than
the commission payable to the Agent by the Company pursuant to the Agency
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1          Transfer Restrictions.
 
(a)            The Investors covenant that the Common Shares will only be
disposed of pursuant to, as applicable:  (i) an effective registration statement
under, and in compliance with the requirements of, the Securities Act, or
pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state securities laws;
(ii) a valid prospectus and registration under Canadian Securities Laws or under
an exemption from the prospectus and registration requirements thereunder and in
compliance with Canadian Securities Laws; or (iii) the publication of a
prospectus pursuant to Article 3 of the Prospectus Directive or under an
exemption from the requirements to publish a prospectus in circumstances falling
within Article 3(2) of the Prospectus Directive.  In connection with any
transfer of the Common Shares other than (i) pursuant to an effective
registration statement in the U.S., (ii) pursuant to a valid prospectus and
registration in Canada, (iii) pursuant to the publication of a prospectus
pursuant to Article 3 of the Prospectus Directive or (iv) in connection with any
transfer of the Common Shares to the Company, the Company may require the
transferor to provide to the Company an opinion of counsel (and the documents
upon which the opinion is based) selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect, as applicable, that such transfer does not require registration
under the Securities Act in the U.S. or a valid prospectus and registration in
Canada under Canadian Securities Laws or the publication of a prospectus
pursuant to Article 3 of the Prospectus Directive.  Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with the Transfer Agent, without any such legal opinion, except
to the extent that the Transfer Agent requests such legal opinion, any transfer
of the Common Shares by an Investor to any of its Affiliates, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D or an “accredited
investor” as defined in NI 45-106 or a “qualified investor” within the meaning
of the law in the United Kingdom implementing Article 2(1)(e) of the Prospectus
Directive, or a “qualified investor” within the meaning of the law in Italy
implementing Article 2(1)(e) of the Prospectus Directive, as applicable, and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Common Shares.
 
(b)            The Investors agree to the imprinting, so long as is required by
this Section 4.1(b), of either the below-noted Legend A or Legend B and of the
below-noted Legend C (or legends to substantially similar effect) on any
certificate evidencing any of the Common Shares.  In the case of those Investors
who are residents of Canada or are otherwise subject to Canadian Securities
Laws, such Investors agree to, in addition to the imprinting of the
aforementioned legends, the imprinting of the below-noted Legend D (or a legend
to substantially similar effect) on any certificate evidencing any of the Common
Shares.

 
 

--------------------------------------------------------------------------------

 
 
Legend A
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
Legend B
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
Legend C
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE "TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.
 
Legend D
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE ■ {INSERT THE DATE THAT IS FOUR MONTHS AND A DAY
AFTER THE CLOSING DATE}

 
 

--------------------------------------------------------------------------------

 
 
Other than to the extent required by the Transfer Agent, certificates evidencing
the Common Shares shall not be required to contain such restrictive legends (i)
while a registration statement (including the Registration Statement) covering
the resale of the Common Shares is effective under the Securities Act, (ii)
following any sale of the Common Shares pursuant to Rule 144 if the holder
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company to the effect that
the Common Shares can be sold under Rule 144, (iii) if the holder provides the
Company with a legal opinion (and the documents upon which the legal opinion is
based) reasonably acceptable to the Company to the effect that the Securities
are eligible for sale under Rule 144(b)(1) or (iv) if the holder provides the
Company with a legal opinion (and the documents upon which the legal opinion is
based) reasonably acceptable to the Company to the effect that the legend is not
required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC).  The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Transfer Agent on the
Effective Date.  Following the Effective Date or at such earlier time as a
legend is no longer required for certain of the Common Shares, the Company will,
no later than five Trading Days following the delivery by an Investor to the
Company or the Transfer Agent of (i) a legended certificate representing the
Common Shares and (ii) an opinion of counsel to the extent required by Section
4.1(a), deliver or cause to be delivered to such Investor a certificate
representing such of the Common Shares that is free from such restrictive
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(b).
 
If within five Trading Days after the Company’s receipt of a legended
certificate and the other documents as specified in clauses (ii), (iii) and (iv)
of the paragraph immediately above, as applicable, the Company shall fail to
issue and deliver to such Investor a certificate representing such of the Common
Shares that is free from such restrictive legends, and if on or after such
Trading Day such Investor purchases (in an open market transaction or otherwise)
shares of the Common Stock to deliver in satisfaction of a sale by such Investor
of shares of his, her or its Common Shares that such Investor anticipated
receiving from the Company without any such restrictive legend (the “Covering
Shares”), then the Company shall, within five Trading Days after such Investor’s
request, pay cash to such Investor in an amount equal to the excess (if any) of
such Investor’s total purchase price (including brokerage commissions, if any)
for the Covering Shares, over the product of (A) the number of Covering Shares,
times (B) the closing bid price on the date of delivery of such certificate and
the other documents as specified in clauses (ii), (iii) and (iv) of the
paragraph immediately above, as applicable.
 
(c)            The Company will not object to (and shall permit (except as
prohibited by law)) the Investors to pledge or grant a security interest in some
or all of the Common Shares in connection with a bona fide margin agreement or
other loan or financing arrangement secured by the Common Shares, and, if
required under the terms of such agreement, loan or arrangement, the Company
will not object to (and shall permit (except as prohibited by law)) the
Investors to transfer pledged or secured Common Shares to the pledgees or
secured parties.  Except as required by law, such a pledge or transfer would not
be subject to approval of the Company, no legal opinion of the pledgee, secured
party or pledgor shall be required in connection therewith, and no notice shall
be required of such pledge.  The Investors hereby acknowledge that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Common Shares or for any agreement,
understanding or arrangement between an Investor and his, her or its pledgee or
secured party.  At the relevant Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of any of
the Common Shares may reasonably request in connection with a pledge or transfer
of them, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to amend appropriately the list of Selling
Stockholders thereunder.  Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).

 
 

--------------------------------------------------------------------------------

 
 
4.2          Furnishing of Information.  Until the date that any Investor owning
any of the Common Shares may sell all of them under Rule 144(b)(1) of the
Securities Act (or any successor provision), the Company covenants to use its
commercially reasonable efforts to file timely (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.  The
Company further covenants that it will take such further action as any holder of
the Common Shares may reasonably request to satisfy the provisions of this
Section 4.2.
 
4.3          Integration.  The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy, or otherwise negotiate in respect of, any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer and sale of the Common Shares to the Investors
pursuant hereto in a manner that would require the registration under the
Securities Act of such offer and sale.
 
4.4          Use of Proceeds.  The Company intends to use the net proceeds from
the sale of the Common Shares for working capital and general corporate
purposes.  Pending these uses, the Company intends to invest the net proceeds
from this offering in short-term, interest-bearing, investment-grade securities,
or otherwise, pursuant to the Company’s customary investment policies.
 
4.5          Restriction on Issuances.  From the Closing Date until 45 days
after the Effective Date, the Company shall not issue or sell any shares of the
Common Stock other than the issuance of shares of the Common Stock (i) upon the
exercise of Options outstanding on the Closing Date, (ii) upon the exercise of
Options issued in the future under the Company’s 2002 Stock Option Plan or other
security-based compensation arrangements, (iii) upon the exercise of Convertible
Securities outstanding on the Closing Date, (iv) to banks, equipment lessors or
other financial institutions, or to real property lessors, pursuant to a debt
financing, equipment leasing or real property leasing transaction, (v) pursuant
to the acquisition of another corporation by the Company by merger, purchase of
substantially all of the assets or other reorganization or pursuant to a joint
venture agreement and (vi) in connection with marketing or similar agreements or
strategic partnerships (including, without limitation, by way of a private
placement to strategic investors and/or entities (whatever the legal form) in
which, or of which, one or more members of the Company’s management owns or
controls an equity stake of 10% or greater).

 
 

--------------------------------------------------------------------------------

 
 
4.6          Accredited Investor Certificate.  Each of the Investors, as to
himself, herself or itself and for no other Investor, agrees to complete and
execute and deliver the Accredited Investor Certificate attached hereto as
Exhibit E, if such Investor is a resident of the U.S., and the Accredited
Investor Certificate attached hereto as Exhibit F, if such Investor is a
resident of Canada or is otherwise subject to Canadian provincial or territorial
securities laws.
 
ARTICLE V
CONDITIONS
 
5.1          Conditions Precedent to the Obligations of Investors.  The
obligation of each Investor to acquire the Common Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:
 
(a)            Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;
 
(b)            Stockholder Approval.  The majority of the stockholders of the
Company who are disinterested in the transactions contemplated by the
Transaction Documents shall have duly approved such transactions;
 
(c)            Regulatory Approvals.  All approvals, if any, required to be
given by the SEC, the OSC, any other securities regulatory authority, any
Trading Market or any other regulatory authority, with respect to the
transactions contemplated by the Transaction Documents, shall have been obtained
(other than those which, if not obtained or not obtained prior to the Closing,
would not have, or reasonably be expected to result in, a Material Adverse
Effect or be reasonably likely to subject the Company or any of the Subsidiaries
or any of their respective officers or directors to substantial penalties or
criminal liability); and
 
(d)            Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
5.2          Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell the Common Shares at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:
 
(a)            Representations and Warranties.  The representations and
warranties of the Investors contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;

 
 

--------------------------------------------------------------------------------

 
 
(b)            Stockholder Approval.  The majority of the stockholders of the
Company who are disinterested in the transactions contemplated by the
Transaction Documents shall have duly approved such transactions;
 
(c)            Regulatory Approvals.  All approvals, if any, required to be
given by the SEC, the OSC, any other securities regulatory authority, any
Trading Market or any other regulatory authority, with respect to the
transactions contemplated by the Transaction Documents, shall have been obtained
(other than those which, if not obtained or not obtained prior to the Closing,
would not have, or reasonably be expected to result in, a Material Adverse
Effect or be reasonably likely to subject the Company or any of the Subsidiaries
or any of their respective officers or directors to substantial penalties or
criminal liability); and
 
(d)            Performance.  The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investors at or prior to the Closing, including, without limitation, the
delivery of the aggregate Purchase Price in accordance with Section 2.2(b) and
the completion and execution and delivery of the Accredited Investor Certificate
in accordance with Section 4.6.
 
ARTICLE VI
REGISTRATION RIGHTS
 
6.1          Registration Statement.
 
(a)            As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the SEC a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415.  The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act and
the Exchange Act) and shall contain (except if otherwise directed by the
Investors or requested by the SEC) the “Plan of Distribution” in substantially
the form attached hereto as Exhibit G.  Notwithstanding the foregoing or
anything else in this Agreement or the Agency Agreement to the contrary, any
inability on the part of the Company to register for resale all Registrable
Securities as a result of written comments from the SEC (including, without
limitation, due to the limitations under Rule 415), resulting in the
Registration Statement covering the resale of less than all Registrable
Securities, shall not constitute, nor shall it be deemed to be, a breach or
default by the Company under this Agreement or the Agency Agreement or under any
other agreement among the Company and the Investors.
 
(b)            The Company shall use its commercially reasonable efforts to
cause the Registration Statement to be declared effective by the SEC as promptly
as possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of the date that all of the Common Shares covered by such
Registration Statement have been sold or can be sold publicly under Rule
144(b)(1) (the “Effectiveness Period”); provided that, upon notification by the
SEC that a Registration Statement will not be reviewed or is no longer subject
to further review and comments, the Company shall request acceleration of such
Registration Statement within five Trading Days after receipt of such notice and
request that it becomes effective at 4:00 p.m., Eastern Time, on the Effective
Date.

 
 

--------------------------------------------------------------------------------

 
 
(c)            The Company shall notify the Investors in writing promptly (and,
in any event, within two Trading Days) after receiving notification from the SEC
that the Registration Statement has been declared effective.
 
(d)            Notwithstanding anything in this Agreement or the Agency
Agreement to the contrary, after 60 consecutive Trading Days of continuous
effectiveness of the initial Registration Statement filed and declared effective
pursuant to this Agreement, the Company may, by written notice to the Investors,
suspend sales under a Registration Statement after the Effective Date thereof
and/or require that the Investors immediately cease the sale of Registrable
Securities pursuant thereto and/or defer the filing of any subsequent
Registration Statement if the Company is engaged in a material merger,
acquisition or sale and the Board determines in good faith, by appropriate
resolutions, that, as a result of such activity, (A) it would be materially
detrimental to the Company (other than as relating solely to the price of the
Common Stock) to maintain a Registration Statement at such time or (B) it is in
the best interests of the Company to suspend sales under such registration at
such time.  Upon receipt of such notice, the Investors shall immediately
discontinue any sales of Registrable Securities pursuant to such registration
until the Investors are advised in writing by the Company that the current
Prospectus or amended Prospectus, as applicable, may be used.  In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Board) the failure to require such
suspension would be materially detrimental to the Company.  The Company’s rights
under this Section 6(e) may be exercised for a period of no more than 30 Trading
Days at a time and not more than two times in any twelve-month period, without
such suspension being considered as part of an Event Payment
determination.  Immediately after the end of any suspension period under this
Section 6(e), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the Investors’ ability to publicly re-sell
Registrable Securities pursuant to such effective Registration Statement.
 
(e)            The Company shall not, from the date hereof until the Effective
Date of the Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement relating to the Company’s employee benefit plans
registered on Form S-8.
 
6.2          Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:

 
 

--------------------------------------------------------------------------------

 
 
(a)            Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish via e-mail to those Investors who have provided the Company
with e-mail addresses copies of all such documents proposed to be filed, which
documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors.  The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the plan of distribution as
the Investors may reasonably and promptly propose no later than two Trading Days
after the Investors have been so furnished with copies of such documents as
aforesaid.
 
(b)            (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities, for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within 12 Trading
Days (except to the extent that the Company reasonably requires additional time
to respond to accounting comments), to any comments received from the SEC with
respect to the Registration Statement or any amendment thereto; and (iv) comply
in all material respects with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the applicable period in accordance
with the intended methods of disposition by the Investors set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.
 
(c)            Notify the Investors as promptly as reasonably possible (and if
requested by them, confirm such notice in writing no later than two Trading Days
thereafter) of any of the following events:  (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) the SEC
comments in writing on any Registration Statement; (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the SEC or
any other federal or state governmental authority requests any amendment or
supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the SEC issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any Registration Statement
or Prospectus or other document contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 
 

--------------------------------------------------------------------------------

 
 
(d)            Use its reasonable Best Efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
 
(e)            If requested by an Investor, provide such Investor, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Investor (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC.
 
(f)             Promptly deliver to each Investor, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Investors in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.
 
(g)            (i) In the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering the Registrable Securities; (ii) take all steps necessary
to cause the Registrable Securities to be approved for listing on each Trading
Market as soon as possible thereafter; (iii) upon request by an Investor,
provide to such Investor evidence of such listing; and (iv) except as exempted
pursuant to Section 6.1(e), during the Effectiveness Period, maintain the
listing of the Registrable Securities on each such Trading Market or another
Eligible Market.
 
(h)            Prior to any public offering of Registrable Securities, use its
reasonable Best Efforts to register or qualify or cooperate with the Investors
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
 
(i)             Cooperate with the Investors to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by this Agreement and the
Transfer Agent and under law, of all restrictive legends, and to enable such
certificates to be in such denominations and registered in such names as the
Investors may reasonably request.

 
 

--------------------------------------------------------------------------------

 
 
(j)             Upon the occurrence of any event described in Section
6.2(c)(vii), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(k)            Cooperate with any reasonable due diligence investigation
undertaken by the Investors in connection with the sale of Registrable
Securities, including, without limitation, by making available documents and
information, provided that the Company will not deliver or make available to any
Investor material, nonpublic information unless such Investor requests in
advance in writing to receive material, nonpublic information and agrees in
writing to keep such information confidential.
 
(l)             Comply with all rules and regulations of the SEC applicable to
the registration of the Registrable Securities.
 
(m)           It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of any particular Investor or to make any Event
Payments to such Investor pursuant to Section 6.1(d) that he, she or it furnish
to the Company the information specified in Exhibits H-1, H-2 and H-3 hereto and
such other information regarding him, her or it, the Registrable Securities and
other shares of the Common Stock held by him, her or it and the intended method
of disposition of the Registrable Securities held by him, her or it (if
different from the Plan of Distribution set forth on Exhibit G hereto), as shall
be reasonably required to effect the registration of such Registrable
Securities, and shall complete and execute such documents in connection with
such registration as the Company may reasonably request.
 
(n)           The Company shall comply with all applicable rules and regulations
of the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereto, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
the Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
 
6.3          Registration Expenses.  The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI by the Company,
including, without limitation, (a) all registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company, (e)
fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement and (f)
all listing fees to be paid by the Company to the Trading Market.

 
 

--------------------------------------------------------------------------------

 
 
6.4          Indemnification
 
(a)            Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Investor, and, in the case of each Investor that is not a natural person,
its officers, directors, partners, members, agents and employees, each Person
who controls such Investor (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or relating to (i) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement
or any other certificate, instrument or document contemplated hereby, (ii) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement or any other certificate, instrument or document contemplated hereby
or (iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.4(c) below) by a third party
(including, for these purposes, a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby, (y) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Common Shares or (z) the status of an Indemnified Party as a
holder of the Common Shares.    
 
(b)            Indemnification by Investors.  Each Investor, severally and not
jointly, shall indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Investor furnished to the Company by him, her or it in writing expressly for use
therein, or to the extent that such information relates to him, her or it or
his, her or its proposed method of distribution of Registrable Securities and
was reviewed and expressly approved by such Investor expressly for use in the
Registration Statement (it being understood that the information provided by
such Investor to the Company in Exhibits H-1, H-2 and H-3 and the Plan of
Distribution set forth on Exhibit G, as the same may be modified by such
Investor and other information provided by such Investor to the Company in or
pursuant to the Transaction Documents constitutes information reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of prospectus or in any
amendment or supplement thereto.  In no event, shall such Investor’s liability
hereunder be greater in amount than the dollar amount of the net proceeds
received by him, her or it upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 
 

--------------------------------------------------------------------------------

 
 
(c)            Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with the defense thereof; provided,
that the failure of any Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless:  (i)
the Indemnifying Party has agreed in writing to pay such fees and expenses; or
(ii) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 
 

--------------------------------------------------------------------------------

 
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 6.4(c)) shall be paid to the Indemnified Party, as incurred, within 20
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
(d)            Contribution.  If a claim for indemnification under Section
6.4(a) or  Section 6.4(b) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6.4(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6.4(d), no Investor
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by such Investor from the sale of
the Registrable Securities subject to the Proceeding exceed the amount of any
damages that he, she or it has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 
 

--------------------------------------------------------------------------------

 
 
The indemnity and contribution agreements contained in this Section 6.4 are in
addition to any other liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.5          Dispositions.  Each Investor agrees that he, she or it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
him, her or it in connection with sales of Registrable Securities pursuant to
the Registration Statement and shall sell Registrable Securities in accordance
with the Plan of Distribution set forth in the Prospectus.  Each Investor
further agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Sections 6.2(c)(v), (vi) or (vii), such
Investor will discontinue disposition of Registrable Securities under the
Registration Statement until he, she or it is advised in writing by the Company
that the use of the Prospectus, or amended Prospectus, as applicable, may be
resumed.  The Company may provide appropriate stop orders to enforce the
provisions of this Section 6.5.
 
6.6          Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 or their then equivalents, relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, then the Company shall send to each Investor,
provided that he, she or it is not then eligible to sell all of his, her or its
Registrable Securities under Rule 144 in a three-month period, written notice of
such determination and if, within ten days after receipt of such notice, such
Investor shall so request in writing, the Company shall include in such
registration statement all or any part of his, her or its Registrable Securities
that such Investor requests to be registered.  Notwithstanding the foregoing, in
the event that, in connection with any underwritten public offering, the
managing underwriter(s) thereof shall impose a limitation on the number of
shares of the Common Stock which may be included in such registration statement
because, in such underwriter(s)’ judgment, marketing or other factors dictate
that such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such registration statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter(s) shall permit;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such registration statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities and (ii) after giving effect to the
immediately preceding proviso, any such exclusion of Registrable Securities
shall be made pro rata among the Investors seeking to include Registrable
Securities and the holders of other securities having the contractual right to
inclusion of their securities in such registration statement by reason of demand
registration rights, in proportion to the number of Registrable Securities or
other securities, as applicable, sought to be included by each such Investor and
each other holder.  If an offering in connection with which an Investor is
entitled to registration under this Section 6.6 is an underwritten offering,
then each Investor whose Registrable Securities are included in such
Registration Statement shall, unless otherwise agreed by the Company, offer and
sell his, her or its Registrable Securities in an underwritten offering using
the same underwriter(s) and, subject to the provisions of this Agreement, on the
same terms and conditions as other shares of the Common Stock included in such
underwritten offering and shall enter into an underwriting agreement in form and
substance reasonably satisfactory to the Company and the underwriter(s).  Upon
the effectiveness of the registration statement for which piggy-back
registration has been provided in this Section 6.6, any Event Payments payable
shall terminate and no longer be payable.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS
 
7.1          Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date,
notwithstanding any requisite approval thereof by the majority of the
stockholders of the Company who are disinterested in such transactions:
 
(a)            by duly authorized mutual written consent executed by the Company
and all of the Investors;
 
(b)            automatically if the majority of the stockholders of the Company
who are disinterested in such transactions does not provide the requisite
approval thereof;
 
(c)            automatically if there shall be any law that makes the
consummation of such transactions illegal or otherwise prohibited or if any
court of competent jurisdiction, governmental authority or Trading Market shall
have issued an order, decree, ruling or taken any other action restraining,
enjoining or otherwise prohibiting such transactions; and
 
(d)            automatically on August 31, 2008.
 
7.2          Fees and Expenses.  Except as expressly set forth in this Agreement
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Common Shares hereunder.
 
7.3          Entire Agreement.  This Agreement, together with the Exhibits and
Schedules attached hereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
7.4          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address referred to in this Section 7.4 prior to 6:30
p.m., Eastern Time, on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address referred to in this Section 7.4
on a day that is not a Trading Day or later than 6:30 p.m., Eastern Time, on any
Trading Day, (c) the Trading Day following the date of deposit with a nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given.  The addresses, facsimile numbers and
e-mail addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address, facsimile number or e-mail
address as may be designated in writing hereafter, in the same manner, by any
such Person.

 
 

--------------------------------------------------------------------------------

 
 
7.5          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
7.6          Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
7.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investors.  Prior
to the Closing, no Investor may assign his, her or its rights and obligations
under, and his, her or its right, title and interest in and to, this Agreement
without the prior written consent of the Company, which may be given upon the
fulfillment of certain conditions or which may be withheld in the Company’s sole
discretion.  Following the Closing, an Investor may assign his, her or its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any of the Common Shares, provided that (i) such transferor agrees in
writing with the transferee or assignee to assign such rights and a copy of such
agreement is furnished to the Company after such assignment, (ii) the Company is
furnished with written notice of (x) the name and address of such transferee or
assignee and (y) the Registrable Securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, Canadian Securities Laws, and the Prospectus Directive as
implemented in the United Kingdom or in Italy, as applicable, (iv) such
transferee agrees in writing to be bound, with respect to the transferred Common
Shares, by the provisions hereof that apply to the “Investor”, (v) such transfer
shall have been made in accordance with the applicable requirements of this
Agreement and with all laws applicable thereto and (vi) in the case of an
assignment of registration rights pursuant to Article VI, such transferee or
assignee acquires at least 100,000 Common Shares.

 
 

--------------------------------------------------------------------------------

 
 
7.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Section directly against the parties with obligations thereunder.
 
7.9          Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF
THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY
AND EACH INVESTOR HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY
INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR,
ANY CLAIM THAT HE, SHE OR IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW.  THE COMPANY AND EACH INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
7.10        Survival.  The representations and warranties, agreements and
covenants of the Investors and the Company contained herein shall survive the
Closing for a period of twelve months.
 
7.11        Execution.  This Agreement may be executed in any number of separate
counterparts (including by facsimile or e-mail transmission), all of which, when
taken together, shall be considered one and the same agreement.  In the event
that any signature is delivered by facsimile transmission or e-mail attachment,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or e-mail-attached signature page were an
original thereof.

 
 

--------------------------------------------------------------------------------

 
 
7.12        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
7.13        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever any Investor exercises a right, election, demand or option
owed to him, her or it by the Company hereunder and the Company does not timely
perform its related obligations within the periods herein provided, then, prior
to the performance by the Company of the Company’s related obligation, such
Investor may rescind or withdraw, in his, her or its sole discretion from time
to time upon written notice to the Company, any relevant notice, demand or
election in whole or in part without prejudice to his, her or its future actions
and rights.
 
7.14        Replacement of Securities.  If any certificate or instrument
evidencing any of the Common Shares is mutilated, lost, stolen or destroyed, the
Company shall issue, or cause to be issued, in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and the execution
by the holder thereof of a customary lost certificate affidavit of that fact and
an agreement to indemnify and hold harmless the Company for any losses in
connection therewith.  The applicants for a new certificate or instrument under
such circumstances shall also pay any reasonable third party costs associated
with the issuance of such replacement certificate or instrument.
 
7.15        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
this Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
7.16        Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Investor hereunder or any Investor enforces or exercises his,
her or its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration, the obligation or
part thereof originally intended to be satisfied shall be revived and shall
continue in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 
 

--------------------------------------------------------------------------------

 
 
7.17        Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor
hereunder.  The decision of each Investor to purchase the Common Shares pursuant
to this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other Person)
relating to or arising from any such information, materials, statements or
opinions.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity or shall create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making his, her or its investment hereunder
and that no other Investor will be acting as agent of such Investor in
connection with monitoring his, her or its investment hereunder.  Each Investor
shall be entitled to protect and enforce his, her or its rights independently,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any Proceeding for such purpose.
 
7.18        Currency.  All dollar amounts in this Agreement are expressed in the
lawful currency of the U.S.
 
 
[SIGNATURE PAGES TO FOLLOW]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.



   
OCCULOGIX, INC.
                By:
/s/ Elias Vamvakas
   
Name:  Elias Vamvakas
   
Title:    Chairman and CEO
         
2600 Skymark Avenue
   
Building 9, Suite 201
   
Mississauga, Ontario
   
L4W 5B2  Canada
   
Facsimile No.:  (905) 602-7623
   
Telephone No.: (866) 622-8564
   
Attn:  Elias Vamvakas
     
With a copy to:
 
Torys LLP
   
237 Park Avenue
   
New York, New York 10017
   
U.S.A.
   
Facsimile:  (212) 682-0200
   
Telephone:  (212) 880-6000
   
Attn:  Andrew J. Beck, Esq.
               
MARCHANT SECURITIES INC.
                By:
/s/ Gregory L. Marchant
   
Name:  Gregory L. Marchant
   
Title:    President and CEO
         
100 York Boulevard, Suite 404
   
Richmond Hill, Ontario
   
L4B 1J8  Canada
         
Facsimile No.:  (416) 322-7527
   
Telephone No.: (416) 322-9700, ext. 5000
   
Attn:  Gregory L. Marchant


 
 

--------------------------------------------------------------------------------

 
 
Investor Signature Page
 
By his, her or its execution and delivery of this signature page, the
undersigned hereby joins in and agrees to be bound by the terms and conditions
of the Securities Purchase Agreement, dated as of May 19, 2008, (the
“Agreement”) by and among OccuLogix, Inc., Marchant Securities Inc. and the
investors listed on the Schedule of Investors attached thereto as Exhibit A, as
to the number of the Common Shares (as defined in the Agreement) set forth
below, and authorizes this signature page to be attached to the Agreement or
counterparts thereof.
 

 
Name of Investor:
           

 

  By:
 
 
Name:
 
Title:
   

 

  Address:
 
               

 

  Telephone No.:
 
     
Facsimile No.:
 
     
Email Address:
 

 

 
Number of Common Shares:
 

 

 
Aggregate Purchase Price:  U.S.$
 

 

--------------------------------------------------------------------------------


 
Exhibit A


SCHEDULE OF INVESTORS


Investor
Amount of Investment (U.S.$)
   
2016728 Ontario Inc.
     100,000
2144304 Ontario Inc.
       10,000
Dalton J. Albrecht
       75,000
Tsambikos Antonarakis
       10,000
Karl & Kathryn Arrington
       20,000
Ralph J. Barry
       17,000
Simon Benstead
     350,000
Michael S. Berg
       50,000
Paul Bluhm
       50,000
Tina & Kenny Brienza
       10,000
Frank W. Burr
     100,000
Kris Calder
         5,000
Thomas Calder
         5,000
Timothy Callan
         5,000
Trevor Callan
       10,000
Cardinal Crest Holdings, LLC
     125,000
Cedarview II Holdings Inc.
       50,000
Cheresh Varner Trust
         5,000
Norine Cohen
       20,000
John B. Cornish
       75,000
Marcy Colton
       50,000
Tom Colton
       50,000
Michael Cucuz
       20,000
Allison Dabney
       25,000
John Danas
       10,000
Sunil Dattani
     100,000
Sally A. Davidson
     350,000
Thomas N. Davidson Education Trust – 2006
     125,000
Thomas N. Davidson Revocable Trust
     200,000
Justin DiCiano
       20,000
Alessandro DeSimone
       10,000
Bryce C. Douglas
     450,000
Excite Holdings Corporation
       10,000
Ralph W. Goldsilver
       25,000
Amarkumar Gudka
       10,000
HEC Fellows LLC
       30,000
W & R Hickel Family Trust
       60,000
Guisse Management Corporation Defined Benefit Pension Plan
       10,000



 
 

--------------------------------------------------------------------------------

 
 
Investor
Amount of Investment (U.S.$)
   
James and Daphne Jameson Family Trust
125,000
Gus and Anne Karnasiotis
  70,000
Francis Kai-Shing Lam
  10,000
Richard L. Lindstrom
100,000
Attlilio Lombardi
  50,000
Lynchburg Wisdom Ventures, LLC
  10,000
Rachel Mamounis
  18,000
Peter McCague
  25,000
The Peter Meinig Revocable Trust
500,000
Melton Willows Pty Ltd
100,000
Reed A. Miller
  25,000
Kristine Morrill
  30,000
Loutfi Mouaket
  40,000
Peter R. Munson
  10,000
Sean J. Na
  25,000
New Horizons Holdings Inc.
  10,000
Vicki G. Norton
  10,000
Peoples International Co. Inc.
  40,000
Voula Politis
  10,000
Alfonso Principato
  20,000
Kathy Rakhit
  10,000
Anthony Reisis
  70,000
Chris Salapoutis
  75,000
David Sarraf
  10,000
S.I.F.I. S.p.A.
150,000
David W. Stevens
20,000
Syra Kamin Limited
50,000
John C. Taylor
25,000
Visionary Consultants Inc.
    10,000
Felicia Warheit
    25,000
Glenn Warheit
    25,000
Phillip Warheit
  100,000
Jack Wasserman Trust
  500,000
Martin J. Waters
  20,000
Markus & Edith Weigand
  20,000
WS Investment Company LLC (2008A)
  40,000
WS Investment Company LLC (2008C)
  10,000
Thomas Yan
  10,000
Jason Yim
  31,500

 

--------------------------------------------------------------------------------


 
Exhibit B


TRANSFER AGENT INSTRUCTIONS




Mellon Investor Services LLC
Newport Office Center VII
480 Washington Boulevard
Jersey City, New Jersey  07310


Attention:


Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement, dated as of May
19, 2008 (the “Agreement”), by and among OccuLogix, Inc., a Delaware corporation
(the “Company”), Marchant Securities Inc., an Ontario corporation, and the
investors named on the Schedule of Investors attached thereto (collectively, the
“Investors”), pursuant to which the Company is issuing to the Investors shares
(the “Common Shares”) of Common Stock of the Company, par value $.001 per share
(the “Common Stock”).


This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of the Common Stock upon transfer or resale of the Common Shares.


You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares has been declared
effective by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “1933 Act”), and that resales of the
Common Shares may be made thereunder, or (ii) sales of the Common Shares may be
made in conformity with Rule 144 under the 1933 Act (“Rule 144”), (b) if
applicable, a copy of such registration statement, and (c) notice from legal
counsel to the Company or any Investor that a transfer of Common Shares has been
effected either pursuant to the registration statement (and a prospectus
delivered to the transferee) or pursuant to Rule 144, then, unless otherwise
required by law, within three (3) business days of your receipt of the notice
referred to in (c), you shall issue the certificates representing the Common
Shares so sold to the transferees registered in the names of such transferees,
and such certificates shall not bear any legend restricting transfer of the
Common Shares thereby and should not be subject to any stop-transfer
restriction.


Please be advised that the Investors have relied upon this letter as an
inducement to enter into the Agreement and, accordingly, each Investor is a
third party beneficiary to these instructions.

 
 

--------------------------------------------------------------------------------

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at (905) 602-0887.



 
Very truly yours,
       
OCCULOGIX, INC.
             
By:
     
Name:
   
Title:



THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this      day of ___________, 2007


MELLON INVESTOR SERVICES LLC
 
 
By:
     
Name:
 
   
Title:
 
 





Enclosures

 
 

--------------------------------------------------------------------------------

 

Exhibit C


OPINION OF COMPANY COUNSEL


____________, 2008




To the Investors identified on Exhibit A
to the Agreement defined below


 
Re:
OccuLogix, Inc.



Ladies and Gentlemen:


We have acted as counsel to OccuLogix, Inc., a Delaware corporation (the
“Company”), in connection with the Securities Purchase Agreement, dated as of
May __, 2008, by and among the Company, Marchant Securities Inc. and the
investors signatory thereto (the “Agreement”), and the transactions contemplated
therein.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Agreement.


This opinion is being delivered pursuant to Section 2.2(a)(ii) of the Agreement.


In rendering this opinion, we have examined executed originals, counterparts or
copies of each of the following:


1.             the Agreement (and the exhibits and schedules thereto);


2.             the Company’s Amended and Restated Certificate of Incorporation
as in effect on the date hereof (the “Certificate of Incorporation”);


3.             the amendment to the Certificate of Incorporation dated the date
hereof (the “Amendment”);


4.             the Company’s Amended and Restated Bylaws (the “Bylaws”) as in
effect on the date hereof;


5.             the corporate resolutions of the Board of Directors of the
Company and the stockholders of the Company authorizing the execution and
delivery of the Agreement and the consummation of the transactions contemplated
thereby, including the issuance and sale of the Common Shares;


6.             a certificate from the Secretary of State of the State of
Delaware as to the good standing of the Company dated ____________, 2008 (the
“Good Standing Certificate”);

 
 

--------------------------------------------------------------------------------

 

7.             the Officer’s Certificate of the Company, dated as of the date
hereof (the “Officer’s Certificate”); and


8.             such other documents and certificates of public officials and
representatives of the Company as we have deemed necessary as a basis for the
opinions expressed herein.


References to (1) “Applicable Laws” shall mean those laws, rules and regulations
of the State of New York and the United States of America as well as the General
Corporation Law of the State of Delaware (“DGCL”) which, in our experience, are
normally applicable to transactions of the type similar to the issuance and sale
of the Common Shares, (2) the term “Governmental Authorities” shall mean any New
York State or federal executive, legislative, judicial, administrative or
regulatory body and (3) the term “Applicable Orders” shall mean those orders or
decrees of Governmental Authorities applicable to the Company identified to us
by the Chief Financial Officer or Secretary of the Company.


As to various questions of fact material to this opinion, we have relied upon
the representations and warranties contained in the Agreement and upon
certificates and other documents and statements of officers of the Company,
including without limitation, the Officer’s Certificate, and of public
officials.  In our examination of the documents referred to above, we have
assumed (i) the genuineness of all signatures; (ii) the incumbency, authority,
capacity (in the case of natural persons), and legal right and power under all
applicable laws, statutes, rules and regulations of all persons executing the
Agreement on behalf of the parties thereto other than the Company to enter into
the Agreement and perform the obligations thereunder that are applicable to
them; (iii) the Agreement has been duly authorized, executed and delivered by,
and is binding upon and enforceable against, all persons (other than the
Company) executing the Agreement; (iv) the authenticity and completeness of all
documents submitted to us as original or certified documents; (v) the conformity
to authentic original documents of all documents submitted to us as certified,
conformed, facsimile or photostatic copies; and (vi) that the Good Standing
Certificate remains accurate from the date thereof through and including the
date of this opinion.  We have made no independent investigation of such
assumptions.


We are attorneys admitted to practice only in the State of New York and we opine
herein only as to the effect of the Applicable Laws of the State of New York,
the federal laws of the United States of America and the DGCL on the subject
transaction.  We do not opine on and we assume no responsibility as to the
applicability of or the effect on any of the matters covered herein other than
the Applicable Laws.


The opinions set forth below are subject to the following additional
assumptions, limitations, qualifications and exceptions:


 
A.
The legality, validity, binding effect and enforceability of the Agreement may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, marshaling or other similar laws now or hereafter in
effect, affecting creditors’ rights and remedies generally;


 
 

--------------------------------------------------------------------------------

 

 
B.
The legality, validity, binding effect and enforceability of the Agreement may
be subject to general principles of equity, regardless of whether considered in
equity or at law;



 
C.
No opinion is expressed with respect to the enforceability of provisions
regarding indemnification and contribution against liabilities where such
indemnification and contribution is contrary to public policy;



 
D.
We have assumed that the issuance and sale of the Common Shares do not and will
not conflict with, contravene, violate or constitute a default under (i) any
mortgage, lien, lease, agreement, contract, instrument, order, arbitration
award, judgment or decree to which the Company is subject, (ii) any rule, law or
regulation to which the Company is subject (other than the Applicable Laws) or
(iii) any judicial or administrative order or decree of any governmental
authority (other than the Applicable Orders);



 
E.
Where we render an opinion “to our knowledge” with respect to the Company, it is
based solely upon (i) the actual, current knowledge of those attorneys within
this firm who devoted substantive attention to the representation of the Company
in connection with the transactions to which this opinion relates, (ii) the
representations and warranties of the Company set forth in the Agreement, (iii)
receipt of a certificate executed by an authorized officer of the Company
covering such matters, and (iv) review of documents provided to us by the
Company in connection with rendering this opinion, and the due diligence
performed in connection therewith, which review and due diligence were limited
to reviewing the Agreement, the Certificate of Incorporation, the Bylaws and
minute books of the Company, the Good Standing Certificate and certificates of
the Company, and which due diligence did not include any examination of courts,
boards, other tribunals or public records with respect to any litigation,
investigation or proceedings, or judgments, orders or decrees applicable to the
Company or any of its properties;



 
F.
We express no opinion as to the effect on the opinions herein stated of (i) the
compliance or non-compliance of any party to the Agreement (other than the
Company to the extent set forth herein) with any state, federal or other laws or
regulations applicable to them, or (ii) the legal or regulatory status or the
nature of the business of such other parties;



 
G.
Our opinion as to good standing contained in paragraph 1 is based solely on the
Good Standing Certificate and is given only as of the date thereof;

 
 

 
H.
We express no opinion on the due authorization of the Common Shares, in each
case where the amount of Common Stock required to be issued under such
instruments exceeds the authorized but unissued Common Stock set forth in the
Certificate of Incorporation;



 
I.
The Amendment and the issuance of the Common Shares pursuant to the   Agreement
have been duly approved by the stockholders of the Company (we express no
opinion regarding the sufficiency of the disclosure made to such stockholders)
and the Amendment has been or will be duly filed with the Secretary of State of
the State of Delaware: and


 
 

--------------------------------------------------------------------------------

 

 
J.
This opinion is limited to the matters expressly set forth herein and no opinion
is implied or may be inferred beyond the matters expressly so stated.  This
opinion is based upon facts known to the undersigned on the date hereof, and the
undersigned does not undertake any liability or responsibility to inform you of
any change in circumstances occurring after the date hereof which might alter
the opinions contained herein.



Based upon and subject to the foregoing, we are of the opinion that:


1.      The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware and has the requisite corporate power and
authority to carry on its business as now conducted and to own its properties.


2.      (a) The Company has the requisite corporate power and authority to enter
into and perform the Agreement and to issue the Common Shares in accordance with
the terms of the Agreement; (b) the execution and delivery of the Agreement by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required; (c) the Agreement has been duly executed and delivered
by the Company; and (d) the Agreement constitutes a valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.


3.      The Common Shares are duly authorized and, upon issuance in accordance
with the terms of the Agreement, will be validly issued, fully paid and
non-assessable, and, to our knowledge, free from all liens and charges with
respect to the issuance thereof.


4.      No authorization, approval or consent of any Governmental Authority is
required for the issuance and sale of the Common Shares as contemplated by the
Agreement or the consummation of the other transactions contemplated thereby.


5.      The execution and delivery of the Agreement by the Company and the
issuance of the Common Shares pursuant thereto do not (i) violate any provision
of the Certificate of Incorporation or Bylaws, as currently in effect, or (ii)
violate or contravene any Applicable Law, the violation or contravention of
which would result in a Material Adverse Effect.


6.      Assuming the representations made by the Investors in the Agreement are
true and correct, the sale of the Common Shares is exempt from the registration
requirements of Section 5 of the Securities Act.

 
 

--------------------------------------------------------------------------------

 

These opinions are rendered only to you and are solely for your benefit in
connection with the transactions contemplated by the Agreement and may not,
without our prior express written consent, be quoted or relied upon for any
other purpose or by an other person.





 
Very truly yours,


 
 

--------------------------------------------------------------------------------

 

Exhibit D


OCCULOGIX, INC.


COMPANY DISCLOSURE SCHEDULE


This Company Disclosure Schedule is made and given pursuant to the Securities
Purchase Agreement (the “Agreement”), dated as of May 19, 2008, by and among
OccuLogix, Inc., a Delaware corporation (the “Company”), Marchant Securities
Inc., an Ontario corporation (the “Agent”), and the investors listed on the
Schedule of Investors attached thereto as Exhibit A.


All capitalized terms used but not defined herein have the respective meanings
attributed to such terms in the Agreement, unless otherwise provided.  The
section numbers below correspond to the section of the representations and
warranties contained in the Agreement that are modified by the disclosure
contained herein and any other section of the Agreement.  To the extent that (a)
one portion of this Company Disclosure Schedule specifically refers to another
portion hereof by specific cross-reference or (b) it is readily apparent from
the text of the disclosure contained herein that an item disclosed in one
section of this Company Disclosure Schedule is omitted from another section
where such disclosure would be appropriate, such item shall be deemed to have
been disclosed in the section of this Company Disclosure Schedule from which
such item is omitted.


Nothing in this Company Disclosure Schedule is intended to broaden the scope of
any representation and warranty contained in the Agreement or to create any
covenant.  Inclusion of any item in this Company Disclosure Schedule (a) does
not represent a determination that such item is material or establish a standard
of materiality, (b) does not represent a determination that such item did not
arise in the ordinary course of business and (c) shall not constitute, or be
deemed to be, an admission to any third party concerning such item or an
admission of default or breach under any agreement or document.  Unless
otherwise stated herein or in the Agreement, all statements made herein are made
as of the date hereof.  Matters reflected in this Company Disclosure Schedule
are not necessarily limited to matters required by the Agreement to be reflected
herein; such additional matters, if any, are included for informational purposes
only.


The information contained herein is provided solely for purposes of making
disclosure to the Investors under the Agreement.  In disclosing such
information, the Company does not waive any attorney-client privilege attaching
to such information or any protection afforded by the work-product doctrine with
respect to any of the matters disclosed herein.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(a)


Subsidiaries


OcuSense, Inc.1
OcuSense Acquireco, Inc.
OccuLogix Holdings, Inc.
OccuLogix LLC
OccuLogix Canada Corp.


____________________________
1 The Company owns 1,754,589 shares of the Series A Preferred Stock of OcuSense,
Inc., representing 50.1% of OcuSense, Inc.’s capital stock on a fully diluted
basis.  Refer to Schedule 3.1(k).

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1 (d)


No Conflicts




Nil

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(f)


Capitalization




At the date of the Agreement:




Type of Securities
 
Number
Authorized
   
Number Issued
and Outstanding
               
Common Stock, par value $0.001 per share (“Common Stock”)
    75,000,000       57,306,145                    
Preferred Stock, par value $0.001 per share
    10,000,000       -                    
Options to purchase shares of Common Stock under the Company’s 2002 Stock Option
Plan (the “2002 Stock Option Plan”)
    6,456,000       3,748,400                    
Options to purchase shares of Common Stock outside the 2002 Stock Option Plan
    n/a       472,000                    
Warrants to purchase shares of Common Stock (the “Warrants”)
    n/a       2,764,416  





The closing of the sale of the Common Shares pursuant to the Agreement will
cause a downward adjustment of the per share exercise price of the Warrants to
$1.85.


To the knowledge of the Company, each of the following Persons beneficially owns
in excess of 5% of outstanding Common Stock.  The Company makes no statement
regarding the filing with the SEC by any of them of Schedule 13D or Schedule
13G.


 
·
TLC Vision Corporation

 
·
Diamed Medizintechnik GmbH


 
 

--------------------------------------------------------------------------------

 

SCHDULE 3.1(g)


Public Disclosure Documents; Financial Statements




Nil

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(h)




Nil

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(j)


Compliance




Nil

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(k)


Title to Assets




Pursuant to the Share Pledge Agreement, dated as of February 19, 2008, by the
Company to Marchant Securities Inc., as collateral agent, the Company has
pledged all of its shares of the capital stock of OcuSense for the rateable
benefit of the lenders of the $3,300,000 aggregate principal amount loan
advanced to the Company pursuant to the Loan Agreement, dated as of February 19,
2008, by and among the Company, the lenders listed on the Schedule of Lenders
attached thereto as Exhibit A and Marchant Securities Inc., as amended (the
“Loan Agreement”).  Such share pledge secures all indebtedness, obligations and
liabilities owing by the Company to such lenders under, or in connection with,
the Loan Agreement.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(p)


Registration Rights




Nil

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(q)


Application of Takeover Protections




Nil

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(s)


Patents and Trademarks




Nil

 
 

--------------------------------------------------------------------------------

 

Exhibit E


U.S. ACCREDITED INVESTOR CERTIFICATE




 
TO:
OccuLogix, Inc. (the “Company”)



 
RE:
Securities Purchase Agreement, dated as of ___________________, 2008, by and
among the Company, Marchant Securities Inc. and the investors listed on the
Schedule of Investors attached thereto as Exhibit A (the “Agreement”)



This Accredited Investor Certificate is being delivered to the Company pursuant
to Section 3.2(c) of the Agreement.  Capitalized terms used in this Accredited
Investor Certificate, but not defined herein, have the respective meanings
attributed to such terms in the Agreement.




The undersigned hereby certifies that, as of the Closing, the undersigned:


1.                 is experienced in evaluating and investing in securities;


2.                 is able to fend for the undersigned;


3.                 can bear the economic risk of the undersigned’s investment in
the Common Shares pursuant to the Agreement (the “Investment”);


4.                 has such knowledge and experience in financial or business
matters that the undersigned is capable of evaluating the merits and risks of
the Investment;


5.                 understands and acknowledges that the opportunity for the
Investment is available only to “accredited investors” (“Accredited Investors”)
who satisfy one or more of the criteria set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”);


6.                 understands and acknowledges that the Common Shares may not
be registered under the Securities Act or the securities laws of any state of
the United States and may not be offered or sold within the United States,
constitute “restricted securities” (as defined in Rule 144 promulgated under the
Securities Act) and may not be resold unless they are registered under the
Securities Act or an applicable exemption from such registration requirement is
available;


7.                 is an Accredited Investor and falls within one or more of the
categories set forth below, as indicated by an “X” or “ü” mark placed in the
space(s) designated therefor:



{MARK ONE OR MORE OF THE FOLLOWING CATEGORIES, AS APPLICABLE}

 
 

--------------------------------------------------------------------------------

 

□
a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in an individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934, as amended; an insurance company as defined in Section 2(a)(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 (the “Investment Company Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Company Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of U.S.$5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”) if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company or registered investment adviser, or if
the employee benefit plan has total assets in excess of U.S.$5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors



□
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940



□
an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
U.S.$5,000,000



□
a director or an executive officer of the Company



□
a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the Closing, exceeds U.S.$1,000,000



□
a natural person who had an individual income in excess of U.S.$200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S.$300,000 in each of those years and who has a reasonable expectation of
reaching the same income level in the current year



□
a trust, with total assets in excess of U.S.$5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) promulgated under the
Securities Act



□
an entity in which all of the equity owners are Accredited Investors;



8.                 understands and acknowledges that the Common Shares will not
be qualified by prospectus for distribution in any of the provinces or
territories of Canada.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Accredited Investor
Certificate as of the Closing.



   
Name of Investor
 
(please print)
     
Signature
     
Name of Person Signing
 
(and indicate capacity of person signing if signing as custodian, trustee or on
behalf of an entity)
 



 
 

--------------------------------------------------------------------------------

 
 
Exhibit F


CANADIAN ACCREDITED INVESTOR CERTIFICATE




 
TO:
OccuLogix, Inc. (the “Company”)



 
RE:
Securities Purchase Agreement, dated as of ___________________, 2008, by and
among the Company, Marchant Securities Inc. and the investors listed on the
Schedule of Investors attached thereto as Exhibit A (the “Agreement”)



This Accredited Investor Certificate is being delivered to the Company pursuant
to Section 3.2(c) of the Agreement.  Capitalized terms used in this Accredited
Investor Certificate, but not defined herein, have the respective meanings
attributed to such terms in the Agreement.


The undersigned hereby acknowledges that the Company is relying on this
Accredited Investor Certificate to determine the undersigned’s suitability for
investment in the Common Shares pursuant to the Agreement (the “Investment”) and
hereby represents and warrants and certifies that, as of the Closing, the
undersigned:




1.         is acting as principal and not as agent in connection with the
Investment and is doing so for investment only and not with a view to resale or
distribution;


2.         is a resident of the Province of __________________________________
and is an “accredited investor” as defined in NI 45-106 by virtue of being one
of the following, as indicated by an “X” or “ü” mark placed in the space
designated therefor:


   {MARK ONE OF THE FOLLOWING CATEGORIES}


□
(a)
a Canadian financial institution, or a Schedule III bank



□
(b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada)



□
(c)
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary



□
(d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer registered under one or both of the Securities Act (Ontario) or
the Securities Act (Newfoundland and Labrador)


 
 

--------------------------------------------------------------------------------

 

□
(e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d)



□
(f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada



□
(g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec



□
(h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government



□
(i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada



□
(j)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets1 having an aggregate realizable value that before
taxes, but net of any related liabilities2, exceeds $1,000,000



□
(k)
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year



□
(l)
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000



□
(m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements



□
(n)
an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum investment amount] and 2.19
[Additional investment in investment funds] of NI 45-106, or (iii) a person
described in paragraph (i) or (ii) that acquires or acquired securities under
section 2.18 [Investment fund reinvestment] of NI 45-106

 
 
 
_____________________________

1 Financial assets means (a) cash, (b) securities, and (c) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for
securities laws purposes.


2 Related liabilities means (a) liabilities incurred or assumed for the purposes
of financing the acquisition or ownership of financial assets, and (b)
liabilities that are secured by financial assets.

 
 

--------------------------------------------------------------------------------

 

□
(o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the securities regulator has
issued a receipt



□
(p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be



□
(q)
a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction



□
(r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded



□
(s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) through (d) or paragraph (i) in form and
function



□
(t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors



□
(u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser



□
(v)
a person that is recognized or designated by the securities regulator as (i) an
accredited investor or (ii) an exempt purchaser in Alberta or British
Columbia  {IF MARKING THIS CATEGORY, PLEASE ATTACH A COPY OF SUCH ORDER}; and



3.           has received and reviewed a copy of the revised PowerPoint
presentation of the Company dated May 6, 2008.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Accredited Investor
Certificate as of the Closing.







   
Name of Investor
 
(please print)
     
Signature
     
Name of Person Signing
 
(and indicate capacity of person signing if signing as custodian, trustee or on
behalf of an entity)
 


 
 

--------------------------------------------------------------------------------

 

Exhibit G


PLAN OF DISTRIBUTION


The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The selling stockholders may use any one or more of the
following methods when selling shares:


·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;



·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;



·
an exchange distribution in accordance with the rules of the applicable
exchange;



·
privately negotiated transactions;



·
short sales;



·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;



·
a combination of any such methods of sale; and



·
any other method permitted pursuant to applicable law.



The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.


Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions
involved.  Any profits on the resale of shares of common stock by a
broker-dealer acting as principal might be deemed to be underwriting discounts
or commissions under the Securities Act.  Discounts, concessions, commissions
and similar selling expenses, if any, attributable to the sale of shares will be
borne by a selling stockholder.  The selling stockholders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares if liabilities are imposed on that person under the
Securities Act.


The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.

 
 

--------------------------------------------------------------------------------

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.


The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.


We are required to pay all fees and expenses incident to the registration of the
shares of common stock.  We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.


The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder.  If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.  If the selling stockholders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.


The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 
 

--------------------------------------------------------------------------------

 

Exhibit H


INSTRUCTION SHEET FOR INVESTOR


(to be read in conjunction with the entire Securities Purchase Agreement)
 
 

A.
Complete the following items in the Securities Purchase Agreement:

 
 

 
1.
Complete and execute the Investor Signature Page.  The Agreement must be
executed by an individual authorized to bind the Investor.

 
 

 
2.
Exhibit H-1 - Stock Certificate Questionnaire:



Provide the information requested by the Stock Certificate Questionnaire.
 
 

 
3.
Exhibit H-2 - Registration Statement Questionnaire:



Provide the information requested by the Registration Statement Questionnaire.
 
 

 
4.
Exhibit H-3 - Investor Certificate:



 
 

B.
Instructions regarding the wire transfer of funds for the purchase of the
Securities will be telecopied to the Investor by the Company at a later date.


 
 

--------------------------------------------------------------------------------

 

Exhibit H-1


OCCULOGIX, INC.


STOCK CERTIFICATE QUESTIONNAIRE





 
Please provide us with the following information:
           
1.
The exact name that the Common Shares are to be registered in (this is the name
that will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:
           
2.
The relationship between the Investor of the Common Shares and the Registered
Holder listed in response to item 1 above:
           
3.
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:
                                                                               
   
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
   



 
 

--------------------------------------------------------------------------------

 
 
Exhibit H-2


OCCULOGIX, INC.


REGISTRATION STATEMENT QUESTIONNAIRE




In connection with the Registration Statement, please provide us with the
following information regarding the Investor.


1.           Please state you name or your organization’s name exactly as it
should appear in the Registration Statement:
 

 

 
Except as set forth below, you or your organization does not hold any equity
securities of the Company on behalf of another person or entity.  


State any exceptions here:
 

 



2.             Your address or address of your organization:

 
______________________________________________________
______________________________________________________
Telephone:  ___________________________
Fax:  _________________________________
Contact Person:  ________________________


3.           Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?  (Include any relationships involving you or any of your affiliates,
officers, directors, or principal equity holders (5% or more) that has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.)
 
 

 
Yes
 
No



If yes, please indicate the nature of any such relationship below:

 
 

--------------------------------------------------------------------------------

 

4.           Are you the beneficial owner of any other securities of the
Company?  (Include any equity securities that you beneficially own or have a
right to acquire within 60 days after the date hereof, and as to which you have
sole voting power, shared voting power, sole investment power or shared
investment power.)
 
 

 
Yes
 
No



If yes, please describe the nature and amount of such ownership as of a recent
date.




5.           Except as set forth below, you wish that all the shares of the
Company’s common stock beneficially owned by you or that you have the right to
acquire from the Company be offered for your account in the Registration
Statement.


State any exceptions here:




6.           Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?



 
Yes
 
No



If yes, please describe the nature and amount of such arrangements.




7.           NASD Matters


(a)           State below whether (i) you or any associate or affiliate of yours
are a member of the NASD, a controlling shareholder of an NASD member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any
NASD member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any NASD
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.
 
Yes:
 
No:
     





If “yes”, please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner

 
 

--------------------------------------------------------------------------------

 

If you answer “no” to Question 7(a), you need not respond to Question 7(b).




(b)           State below whether you or any associate or affiliate of yours has
been an underwriter, or a controlling person or member of any investment banking
or brokerage firm which has been or might be an underwriter for securities of
the Corporation or any affiliate thereof including, but not limited to, the
common stock now being registered.
 
 
Yes:
 
No:
     

 
 
If “yes”, please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT


The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time.  The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein).  The undersigned hereby consents to the use of
all such information in the Registration Statement.


The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.


The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not
misleading.  The undersigned represents and warrants that all information it
provides to the Company and its counsel is currently accurate and complete and
will be accurate and complete at the time the Registration Statement becomes
effective and at all times subsequent thereto, and agrees during the
Effectiveness Period and any additional period in which the undersigned is
making sales of shares under and pursuant to the Registration Statement, to
notify the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.




Dated:  __________
   
 
 
Name
     
 
 
Signature
     
 
 
Name and Title of Signatory



 
 

--------------------------------------------------------------------------------

 
 
Exhibit H-3


OCCULOGIX, INC.


CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS


If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.




CERTIFICATE


The undersigned certifies that the representations and responses below are true
and accurate:


(a)                 The Investor has been duly formed and is validly existing
and has full power and authority to invest in the Company.  The person signing
on behalf of the undersigned has the authority to execute and deliver the
Securities Purchase Agreement on behalf of the Investor and to take other
actions with respect thereto.


(b)           Indicate the form of entity of the undersigned:


____    Limited Partnership


____    General Partnership


____    Limited Liability Company


____    Corporation


____    Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):
______________________________________________
 
________________________________________________________________________
 (Continue on a separate piece of paper, if necessary.)


____    Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries):
___________________________________________

 
________________________________________________________________________
(Continue on a separate piece of paper, if necessary.)


____    Other form of organization (indicate form of organization):
_______________________________________________________________________________________.


 
 

--------------------------------------------------------------------------------

 
 
(c)           Indicate the approximate date the undersigned entity was formed: .


(d)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status.  Please initial each category
applicable to you as an investor in the Company.
 
 

 
___
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 

 
___
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 
 

 
___
3.
An insurance company as defined in Section 2(13) of the Securities Act;

 
 

 
___
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section  2(a)(48) of that Act;

 
 

 
___
5.
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 
 

 
___
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
 

 
___
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 
 

 
___
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 

 
___
9.
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Securities, with total assets
in excess of $5,000,000;

 
 

 
___
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule  506(b)(2)(ii) of the Exchange Act;


 
 

--------------------------------------------------------------------------------

 

 
___
11.
An entity in which all of the equity owners qualify under any of the above
subparagraphs.  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:



_______________________________________________________________
(Continue on a separate piece of paper, if necessary.)


Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.



                   





Dated:__________________________, 2008
             
Print Name of Investor
             
Name:
 
Title:
 
(Signature and title of authorized officer, partner or trustee)
 


 
 

--------------------------------------------------------------------------------

 

SECURITIES DELIVERY INSTRUCTIONS




Please instruct us as to where you would like the Common Shares delivered at
Closing:




Name:
     
Company:
     
Address:
             
Telephone:
 





Other Special Instructions:
         

 
 

--------------------------------------------------------------------------------